OPINION — AG — ** RESOLUTION — BALLOT TITLE ** SECT. 2 OF THE RESOLUTION PROPERLY SUBMITTED A BALLOT TITLE FOR SAID AMENDMENT. HOWEVER, SAID BALLOT TITLE EXCEEDS 100 WORDS, IT WILL BE THE DUTY OF THIS OFFICE (ATTORNEY GENERAL), IF AND WHEN SAID RESOLUTION IS ADOPTED BY THE LEGISLATURE AND WHEN A COPY THEREOF, INCLUDING SAID BALLOT TITLE, IS SUBMITTED BY THE SPEAKER OF THE HOUSE OF REPRESENTATIVES TO THE ATTORNEY GENERAL FOR HIS APPROVAL, TO PREPARE AND FILE WITH THE SECRETARY OF STATE, WITHIN THREE DAYS THEREAFTER, A BALLOT TITLE FOR SAID CONSTITUTIONAL AMENDMENT " NOT EXCEEDING ONE HUNDRED WORDS, WHICH SHALL CONTAIN THE GIST OF THE PROPOSITION WITHOUT ARGUMENT OR STATEMENT EITHER FOR OR AGAINST THE MEASURE " CITE: 34 O.S. 9 [34-9], ARTICLE XXIV, SECTION 1 (CONSTITUTIONAL AMENDMENT) (FRED HANSEN)